NOT FOR PUBLICATION                             FILED
                   UNITED STATES COURT OF APPEALS                           JAN 03 2017

                           FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




THE VACCINE CENTER, LLC, DBA                     No.   14-17207
The Vaccine Center and Travel
Medicine Clinic, a Nevada limited                D.C. No.
liability company,                               2:12-cv-01849-JCM-NJK

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

GLAXOSMITHKLINE LLC, a
Delaware limited liability company;
SOUTHERN NEVADA HEALTH
DISTRICT,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                     Argued and Submitted December 12, 2016
                             San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                page 2
Before:      KOZINSKI and N.R. SMITH, Circuit Judges, and GLEASON,**
             District Judge.

      The Nonprofit Institutions Act exempts non-profits from liability under the

Robinson-Patman Act when they purchase supplies for their “own use.” 15 U.S.C.

§ 13c. The Supreme Court has interpreted “own use” to mean that which promotes

the entity’s “intended institutional operation.” Abbott Labs. v. Portland Retail

Druggists Ass’n, Inc., 425 U.S. 1, 14 (1976).

      The Southern Nevada Health District’s intended institutional operation is

broad: County law empowers it “[t]o take whatever action that is necessary to

control communicable diseases,” Clark Cty., Nev., Code § 3.08.070(b). But even

activities that conform to an “extraordinar[il]y broad institutional function” can

satisfy the “own use” provision. De Modena v. Kaiser Found. Health Plan, Inc.,

743 F.2d 1388, 1393 (9th Cir. 1984).

      Because the vaccine sales and marketing activities of the Southern Nevada

Health District conformed to the intended institutional operation of such a district,

the Health District purchased the discounted vaccines for its “own use.” The

district court thus properly held that defendants were exempt from Robinson-

Patman liability.

      **
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
            page 3
AFFIRMED.